255 F.3d 228 (5th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff - Appellee,v.CORNELIUS DEWITTE LOE, JR., also known as C.D. LOE; BABO BEAZLEY LOE; LOE'S HIGHPORT, INC., Defendants - Appellants.UNITED STATES OF AMERICA, Plaintiff - Appellee,v.LOE'S HIGHPORT, INC.; BABO BEAZLEY LOE, Defendants - Appellants.UNITED STATES OF AMERICA, Plaintiff - Appellee,v.BABO BEAZLEY LOE; LOE'S HIGHPORT, INC., Defendants - Appellants.UNITED STATES OF AMERICA, Plaintiff - Appellee,v.BABO BEAZLEY LOE; LOE'S HIGHPORT, INC., Defendants - Appellants.
Nos. 99-40454, 99-40495, 99-41470, 00-40690
UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
June 21, 2001

Appeals from the United States District Court for the Eastern District of Texas; Paul N. Brown, Judge.
ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion April 17, 2001, 5th Cir., 248 F.3d 449)
Before HIGGINBOTHAM and DeMOSS, Circuit Judges, and FISH,* District Judge.
PER CURIAM:


1
In a footnote, the panel opinion states that "[n]either party appeals its money laundering convictions under counts 25, 29, 30, and 31." United States v. Loe, 248 F.3d 449, 467 n.80 (5th Cir. 2001). The opinion should have indicated that neither party challenges its conviction under these counts on the grounds discussed in that section of the opinion, that the evidence was insufficient to establish that at least $10,000 of the "traced" funds was fraudulently obtained. As the opinion recognizes in the same footnote, Babo Loe raised a more general sufficiency  challenge to Count 25, which the opinion rejected. Both Loe's Highport, Inc. and Babo Loe also appealed their convictions on counts 25, 29, 30, and 31 on a distinct rationale, arguing that the indictment allowed for a non-unanimous jury verdict. This Court was unpersuaded by Appellants' contention and affirmed the convictions on these counts.


2
With the clarification of this order, the Petitions for Panel Rehearing are DENIED. No member of this panel nor judge in regular active service on the court having requested that the court be polled on Rehearing En Banc (Fed. R. App. and 5th Cir. R. 35), the Petitions for Rehearing En Banc filed by Appellants Loe's Highport, Inc. and Cornelius Dewitte Loe, Jr. and Appellee are also DENIED.



NOTES:


*
  District Judge of the Northern District of Texas, sitting by designation.